Citation Nr: 0016107	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain with degenerative osteoarthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty for training from May 1985 
to November 1985 and she had active service from September 
1986 to July 1989.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1995 rating decision by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 20 percent rating for 
the veteran's service-connected low back disability.

The veteran is generally presumed to be seeking the maximum 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, 
the veteran has continued to express dissatisfaction with the 
disability rating assigned.

This case was previously before the Board in March 1998, at 
which time it was remanded to the RO for additional 
development.  The case is again before the Board for final 
appellate review.  The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertaining to the back has been 
requested or obtained.  

2.  The veteran's back disability results in no more than 
moderate impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic low back pain with degenerative osteoarthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code (DC) 5010-5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
an increase in disability, or that the symptoms of the 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Since the claim of entitlement to an increased evaluation is 
well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  All of the facts have been properly developed, 
and the Board may now proceed to disposition on the merits.

Factual Background:  During service, the veteran sustained a 
fall and low back pain subsequently developed.  A rating 
decision dated in June 1990 granted service connection at a 
rate of 10 percent for chronic low back pain with 
degenerative osteoarthritis, under Diagnostic Code (DC) 5010-
5295.  In June 1994, the veteran requested an increase in her 
disability benefits because of worsening problems with her 
back.  

VA outpatient treatment records dated in June 1994 show that 
the veteran was treated for complaints of having pain in the 
lower back down both hips and legs.  It was noted that the 
veteran was uncooperative for the history and physical 
examination.  On objective examination, positive point 
tenderness was revealed.  The diagnostic impression was acute 
exacerbation of chronic back strain.  The veteran was advised 
to lose weight and stop smoking as both were related to back 
pain.  

Radiographic studies by VA dated in October 1994 show 
possible narrowing of L1-2 and L2-3 disk spaces.  

The veteran was afforded a VA examination in November 1994.  
The veteran complained of pain located only in the midline of 
the lower lumbar spine.  Examination of the back showed a 
range of motion that was poor with flexion to 40 degrees; 
backward extension to 10 degrees; and bilateral lateral 
flexion and bilateral rotation to 20 degrees.  The examiner 
opined that the veteran gave a very poor effort, considering 
that straight leg raising was negative to 90 degrees.  
Reflexes were equal.  There was no atrophy of the calf or 
thigh.  Motor and sensation were intact.  There was some 
possible tenderness in the lower lumbar spine which was felt 
to be exaggerated.  Toe walk and heel walk were inconclusive 
due to poor patient effort.  It was observed that the veteran 
dressed without problems.  X-rays of the lumbar spine showed 
early degenerative joint disease (DJD).  The diagnosis was 
DJD of the lumbar spine.  

VA nerve conduction studies dated in October 1994 indicate 
that there was normal latency, amplitude and nerve conduction 
velocity of the left lower extremity.  The impression was 
mild lower lumbar radiculopathy, L5-S1.  VA outpatient 
treatment records dated in November 1994 show that the 
veteran had a history of low back pain since 1987.  
Incontinence of the bladder over the preceding several weeks 
was noted.  The assessment was chronic low back pain.  

VA outpatient treatment records dated in January 1995 show a 
diagnostic impression of L4-5, L5-S1 disc disease.  In 
February 1995, it was noted that the veteran's back pain had 
increased over the past 2 years, with radiation down both 
legs to the toes, right greater than left.  Physical 
examination showed that muscle strength was 5/5.  There were 
multiple tender points.  The assessment was L5-S1 
radiculopathy.  In March 1995, the veteran reported pain down 
both legs that worsened after sitting for a time.  It was 
noted that a magnetic resonance imaging (MRI) of December 
1994 had revealed a minimal degree of posterolateral bulge at 
L3-4 and L4-5-S1 thecal sac and minimal desiccation at L4-5, 
without herniation or disc space narrowing.  Physical 
examination was very difficult secondary to the veteran's 
intense tenderness.  Straight leg lifting was positive at 
about 30-40 degrees, bilaterally.  

The veteran testified at a hearing at the RO in March 1995.  
The veteran indicated that her need for ongoing treatment and 
therapy supported her claim for a higher evaluation.  Hearing 
transcript (T.), 1.  The veteran described pain in the lower 
left back that radiated down her legs; she stated that the 
pain was excruciating.  T. 2.  She complained that pain had 
made her lose bladder control.  T. 3.  The veteran stated 
that the pain lasted for hours at a time, and it could go on 
for days.  T. 3.  A TENS unit did not fully relieve the 
veteran of pain since she was still aware of the pain.  T. 4.  
The veteran stated that she did temporary jobs due to the 
back.  T. 4.  

VA outpatient treatment records dated in May 1995 show that 
the veteran had a diagnosis of radiculopathy of questionable 
etiology.  She continued to have leg pain and back pain.  The 
veteran stated that the TENS unit did not help much.  Later 
in May 1995, the assessment was low back pain, no anatomic 
reason available.  

A rating decision dated in October 1995 increased the 
veteran's service-connected back disability to 20 percent 
under DC 5010-5293.  

VA outpatient treatment records dated in November 1995 show 
that the veteran complained of worsening pain compared to the 
previous year.  On physical examination, deep tendon reflexes 
were decreased and range of motion was somewhat limited.  The 
assessment was back pain with herniated nucleus pulposus.  In 
a December 1995 note, VA outpatient treatment records 
indicate that the veteran reported difficulty walking, with 
pain down both legs.  The impression in December 1995 was 
"doubt radicular source of pain."  

A VA MRI of the lumbosacral spine dated in May 1997 revealed 
minimal osteoarthritic changes of the facet.  There was no 
evidence of spinal stenosis or significant herniation.  

VA outpatient treatment records dated in December 1997 show 
that there was positive low back spinous process tenderness.  
Straight leg raising was negative.  Motor strength was 4/5.  
In February 1998, it was noted that an electromyogram (EMG) 
was consistent with chronic radiculopathy, L4-5, L5-S1.  An 
MRI in April 1998 showed that the spinal canal appeared 
widely patent with no evidence of neural foraminal narrowing.  
There was also mild disc desiccation at L4-5 and facet 
degenerative changes were identified at L4-5.  

The veteran was provided a VA neurological examination in 
August 1998.  The veteran complained of pain of the left leg 
that was very sensitive about the knee.  Straight leg raising 
in the seated position was normal.  Sensory examination was 
abnormal in the lateral aspect of the left thigh in the 
distribution of the lateral cutaneous nerve of the thigh.  
The impressions were left meralgia paresthetica and possible 
obstructive sleep apnea contributing to tiredness and 
headaches.  An x-ray of the lumbar spine showed that 
intervertebral disc space heights were normal; no fracture or 
dislocation was seen.  

In September 1998, a VA orthopedic examination was 
accomplished.  The veteran stated that a herniated nucleus 
pulposus had gradually worsened, and she currently had pain 
in both legs, left greater than right.  Physical examination 
demonstrated some tenderness in the midline of the lower 
lumbar spine.  Straight leg raising was negative.  Reflexes 
were 2+ and equal.  There was no atrophy of the calf or 
thigh.  Motor and sensation appeared to be intact although 
there was poor effort on both.  Toe walk and heel walk showed 
very poor effort.  An EMG and nerve conduction study showed 
an L5-S1 disc bilaterally.  The diagnosis was sciatica, both 
legs, L4-5 and L5-S1 by EMG and nerve conduction studies 
only.  

The examiner provided an addendum in October 1998.  It was 
noted that the veteran had given a very poor effort in range 
of motion testing.  She flexed only 20 degrees; extension was 
to 5 degrees; and bilateral rotation was 0 degrees.  A poor 
effort was noted for any motor activity.  The rest of the 
physical examination failed to confirm any positive physical 
findings.  The examiner opined that the veteran's pain, 
discomfort and functional limitations or loss produced by the 
service-connected low back pain was mostly supratentorial.  
The overall severity of the low back disability was felt not 
to be severe and in fact was probably very mild, if any at 
all.  The effect of the low back disability on the veteran's 
employability was felt to be mostly supratentorial.  

In December 1998, the VA neurological examiner also provided 
an addendum.  The examiner stated that the veteran's medical 
records were supplied.  The examiner commented that the 
veteran's symptoms had fluctuated in intensity.  The most 
consistent symptom was burning and pain of the lateral aspect 
of the left thigh.  Results of the veteran's EMG and MRI 
reports were reviewed.  The examiner noted that the veteran's 
clinical examination had some inconsistent findings.  He 
pointed out some inconsistencies.  The examiner summarized 
that the veteran had symptoms of low back and leg pain, with 
objective evidence of some prior nerve injury that was 
currently inactive.  The meralgia paresthetica was a separate 
problem, unrelated to any back issues.  The examiner 
suspected that the veteran's subjective response to her 
condition was contributing to her disability.  

The veteran was provided a further examination in April 1999.  
The veteran reported a waxing and waning of backache over the 
years.  The ache was never completely gone.  The veteran also 
reported decreased bladder function, with severe urgency and 
occasional incontinence.  Bowel control was slightly 
impaired.  On motor examination, there was no weakness or 
atrophy of the legs.  A significant effort did cause 
exacerbation of pain.  Sensory examination revealed no 
concrete deficit in either leg.  Reflexes were abnormal; 
ankle jerks were not elicitable bilaterally.  Knee jerks were 
low active and symmetric.  The impression was chronic 
lumbosacral radiculopathy with chronic backache and chronic 
neuropathic pain.  The examiner's opinion was that there was 
a moderate functional loss due to pain.  As far as the 
radiculopathy was concerned, the only neurological deficits 
appeared to be associated with S1 radiculopathy (loss of 
ankle jerk).  Aside from the loss of ankle jerks, there was 
minimal objective evidence of radiculopathy.  The main 
findings are functional loss due to pain.  

In July 1999, another VA examiner noted that the veteran's 
range of motion of the lumbar spine was resisted with flexion 
to 60 degrees; extension to 0 degrees; and lateral bending to 
10 degrees.  The examiner opined that this was a case of 
chronic lumbar pain with severe subjective inability to be 
gainfully employed.  Another examination for further 
clarification was recommended.  

A VA neurological examination was accomplished in August 
1999.  The examiner noted that the veteran's medical records 
were reviewed.  The veteran stated that her back pain was 
slowly getting more severe.  On examination, the veteran had 
almost no ability to hyperextend her lower back.  Flexion of 
the trunk was to about 60 degrees.  Lateral bending to the 
left and right was approximately 10 degrees.  Her stretch 
reflexes were absent - a physiological abnormality not a 
pathological one.  The veteran had no motor loss.  The 
examiner concluded that the veteran had complaints of pain, 
without objective evidence that she has any herniated disc or 
surgical condition of her spine.  

Legal Criteria: The 1945 Schedule for Rating Disabilities 
will be used for evaluating the degree of disability in 
claims for disability compensation.   The provisions of the 
rating schedule represent the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as practically can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology or it may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as disabled.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse.  For the purpose of rating disability from arthritis, 
the lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of lumbar spine motion which is: slight warrants a 
10 percent evaluation; moderate warrants a 20 percent 
evaluation, and; severe warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome, which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
Intervertebral disc syndrome which is moderate with recurring 
attacks warrants a 20 percent evaluation.  Intervertebral 
disc syndrome which is mild warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  For a 40 percent rating, there must 
be severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Code 5295.

Analysis:  In determining the proper rating to be assigned 
for a given disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  However, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The RO rated the veteran's lumbar spine disability with 
reference to Diagnostic Code 5010-5293 reflective of moderate 
impairment warranting a 20 percent evaluation.  As noted 
above, arthritis is rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  Under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine, severe limitation 
warrants a 40 evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5292.  Additionally, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court)  held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered, as contemplated under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The Board, in this case, does not find that the record 
supports a conclusion that the veteran's low back disability 
results in severe limitation of motion so as to warrant a 40 
percent rating under DC 5292.  Initially, the Board notes 
that the veteran was afforded several examinations for rating 
purposes, and her treatment records contain relevant 
information.  However, on several examination reports 
(November 1994, September 1998, July 1999) and in treatment 
records (June 1994), the various examiners noted that the 
veteran's cooperation was described as a poor effort or 
evidencing resistance so that questionable results were 
obtained.  The duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet. pp. 190, 193 (1991).  If a veteran 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she should have information that is 
essential in obtaining the putative evidence.  Id.  That is, 
the veteran must also fully cooperate when seeking assistance 
with her claim.  

In any event, the examiners attempted to record their 
findings and assess the veteran's functional impairment.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In this case, the RO sought to obtain medical 
opinions regarding the functional impairment due to pain.  In 
making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  The 
claimant's painful motion may add to the actual limitation of 
motion so as to warrant a higher rating under DC for 
limitation of motion.  VAOPGCPREC 9-98 (August 14, 1998).  

Following the 1998 VA examinations, an October 1998 addendum 
from the examiner concluded that the objective effects of the 
veteran's service-connected back disability were "very mild."  
In April 1999, the examiner stated that there was "moderate" 
functional loss due to pain.  By August 1999, the veteran had 
continued to report ongoing chronic backache that limited her 
activities, and again, that examiner attempted to annotate 
specific degrees of range of motion.  However, the conclusion 
was that the veteran's complaints of pain were without 
objective evidence that she had any herniated disc or 
surgical condition of her spine.  Accordingly, the Board 
cannot conclude that these examiners found "severe" 
limitation of motion of the low back.  

The Board also notes that 38 C.F.R. § 4.40 requires that any 
functional loss due to pain be supported by adequate 
pathology.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  Id.  Examiners in September 1998 and April 1999 
noted that there was no evidence of atrophy.  Similarly, in 
August 1999, the examiner cited to no objective evidence.  

The Board acknowledges that the November 1994 VA examination 
indicated that the veteran's range of motion of the low back 
was "poor."  Although this description would appear to 
signify a degree of disablement more than "moderate" in 
degree, the examiner noted that the veteran otherwise gave a 
"very poor" effort with testing.  Additionally, the range of 
motion degrees appeared inconsistent to other findings on 
examination.  Consequently, this range of motion testing is 
of low probative value.  

Throughout her appeal, the veteran has described her painful 
symptoms.  Although the veteran is competent to testify as to 
her symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render opinions on medical 
diagnoses or causation competent.  The veteran's conclusions 
as to the etiology of any pain or the degree of functional 
impairment from that pain, therefore, remain in the province 
of medical examiners, and her opinions pertinent to the 
degree of disability are also of low probative value.  

After reviewing the medical evidence and the veteran's 
contentions, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent under DC 5292.  

The veteran's back disability is also rated under Diagnostic 
Code 5293.  Under this Code, intervertebral disc syndrome, 
which is severe with recurring attacks with intermittent 
relief, warrants a 40 percent evaluation.  In the course of 
the appeal, the examiners recorded any abnormal neurologic 
findings (or lack thereof).  As of VA examination of April 
1999, there was no neurological deficit, except for the 
absence of ankle jerks.  Previous to that time, the veteran's 
radiculopathy was noted to be "mild" in nature in October 
1994.  In the following year, the examiner doubted that 
radiculopathy was the source of the veteran's pain (December 
1995).  The examiner in April 1999 concluded that there was 
"moderate" functional loss. 

Diagnostic Code 5293, which does not expressly refer to 
limitation of motion, has been held to involve limitation of 
range of motion. VA O.G.C. Prec. 36-97 (December 12, 1997).  
The provisions of 38 C.F.R. § 4.40 are applicable in that 
case.  For the reasons described above, however, the Board 
does not find that a rating greater than 20 percent is 
warranted.  

Specifically, the examiner in April 1999 was aware to provide 
an opinion as to the functional loss due to pain.  After 
identifying any neurological symptoms, the conclusion was 
that there was "moderate" functional loss.  Subsequent 
examination in August 1999 pointed out that there was an 
absence of objective evidence of a herniated disc.  These 
opinions are of high probative value since they were obtained 
with the goal of identifying any functional loss due to pain.  
However, their opinions are also consistent with the reports 
of the medical examiners in October 1994 and December 1995.  

The Board also notes that the veteran has reported 
incontinence on several occasions.  Despite this report, 
there is no opinion by a medical examiner that links any 
incontinence to the service-connected disability.  

For the reasons described above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating higher than 20 percent under DC 5293.   

The Board notes that the veteran's back disability was 
originally rated under DC 5295.  However, the criteria for a 
40 percent rating under that DC are not met.  The record 
shows no listing of the whole spine to the opposite side or 
positive Goldthwait's sign, or narrowing or irregularity of 
the joint space.  Further, no examiner has found lumbosacral 
strain during the pendency of this appeal nor is there an 
evaluation of "severe" lumbosacral strain.  Accordingly, a 
higher rating under DC 5295 is not warranted.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5010, arthritis is to be 
rated according to limitation of motion of the body part 
affected.  Diagnostic Code 5293 has been held to involve 
limitation of range of motion. VA O.G.C. Prec. 36-97 
(December 12, 1997).  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1999); see VA 
O.G.C. Prec. 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").
  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic low back pain with degenerative osteoarthritis is 
denied.


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

